IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00031-CV

RALPH O. DOUGLAS,
                                                          Appellant
v.

WILLIAM TURNER,
                                                          Appellee


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 26268


                                   OPINION


      Ralph O. Douglas, a prison inmate, appeals the trial court’s order dismissing his

lawsuit with prejudice and finding Douglas to be a vexatious litigant, subjecting him to

a statewide “prefiling” order. An affidavit of indigence was filed with the trial court

the same day as Douglas’ notice of appeal. We dismiss the appeal as frivolous.

                                      CHAPTER 14

      Effective January 1, 2012, Chapter 14 of the Civil Practice and Remedies Code,

the chapter regarding inmate litigation, was amended to apply to an action, including
an appeal or an original proceeding, brought by an inmate in a district, county, justice

of the peace, or small claims court, or an appellate court in which an affidavit of

indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2012)

(emphasis added to reflect changes). This means that the requirements of Chapter 14

apply when inmates file an appeal or an original proceeding in the appellate court the

same as when they file actions in the district, county, and justice courts. We referenced

the future applicability of Chapter 14 requirements to actions filed in the court of

appeals in Altschul v. TDCJ - Inmate Trust Fund Div., 2012 Tex. App. LEXIS 2025, *3 (Tex.

App.—Waco Mar. 14, 2012, pet. denied) (“Section 14.002 has also been amended to

make clear that such an affidavit is also required if the new action is filed in a court of

appeals.”). Three other courts have noted the change in the statute. See Lackey v. Green,

No. 12-11-00209-CV, 2012 Tex. App. LEXIS 6496, *4, n. 4 (Tex. App.—Tyler Aug. 8, 2012,

pet. denied) (mem. op.); Bonner v. Austin, No. 01-09-01059-CV, 2012 Tex. App. LEXIS

6028, *2, n. 1 (Tex. App.—Houston [1st Dist.] July 24, 2012, order) (not designated for

publication); Hills v. Bell County Law Enforcement Ctr., No. 03-11-00482-CV, No. 03-11-

00487-CV, 2012 Tex. App. LEXIS 2128, *3, n. 4 (Tex. App.—Austin Mar. 15, 2012, pet.

denied) (mem. op.).

       Chapter 14 requires the inmate to file an affidavit or declaration "relating to

previous filings" in which the inmate must detail all previous actions filed pro se, other

than a suit under the Family Code. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a) (West

Supp. 2012); Amir-Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.—Dallas 2008, no pet.).
Douglas v. Turner                                                                    Page 2
In addition, the inmate is required to file a certified copy of his “inmate trust account

statement”1 that "reflect[s] the balance of the account at the time the claim is filed and

activity in the account during the six months preceding the date on which the claim is

filed." TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.004(c) (West Supp. 2012); 14.006(f) (West

2002); Amir-Sharif, 243 S.W.3d at 857. The filings required under chapter 14 are "an

essential part of the process by which courts review inmate litigation." Hickson v. Moya,

926 S.W.2d 397, 399 (Tex. App.—Waco 1996, no writ).

        The failure to file the affidavit with the required information or the inmate

account statement can result in dismissal without notice or hearing. Amir-Sharif, 243
S.W.3d at 85; Thompson v. Rodriguez, 99 S.W.3d 328, 329-30 (Tex. App.—Texarkana 2003,

no pet.); Jackson v. Tex. Dep't of Criminal Justice, 28 S.W.3d 811, 814 (Tex. App.—Corpus

Christi 2000, pet. denied) (reviewing several cases dismissing inmate litigation for

failure to comply fully with the affidavit requirement.). Further, when an inmate fails

to comply with the affidavit requirements, the trial court may assume that the current

action is substantially similar to one previously filed by an inmate and thus is frivolous.

Altschul v. TDCJ - Inmate Trust Fund Div., 2012 Tex. App. LEXIS 2025, *3 (Tex. App.—

Waco Mar. 14, 2012, pet. denied); Bell v. Tex. Dep't of Criminal Justice, 962 S.W.2d 156, 158


1
  Courts and parties have frequently referred to inmate accounts as inmate "trust" accounts. The term
"trust" has been removed from their statutory references. Act of 1989, 71st Leg., ch. 212, § 2.01, eff. Sept. 1,
1989, amended by Act of 1999, 76th Leg., ch. 62, § 8.10, 19.02(8), eff. Sept. 1, 1999 (current version at TEX.
GOV'T CODE ANN. § 501.014 (West 2012)). They are simply inmate accounts. While there may be a
custodial relationship between the Department and the inmate as to the money in the account, an issue
not decided by us today, there is certainly no trustee/beneficiary relationship wherein the Department is
burdened with all the duties of a trustee with regard to the inmate's money.

Douglas v. Turner                                                                                       Page 3
(Tex. App.—Houston [14th Dist.] 1998, pet. denied). As a case of first impression

applying the new amendments to a proceeding filed in the appellate courts, we see no

reason why this caselaw interpreting the Chapter 14 requirements as they applied to

actions filed in trial courts should not also now apply to actions filed in an appellate

court.

         In this action, Douglas did not file an affidavit of previous filings or a certified

copy of his inmate “trust” account with his notice of appeal. Because the requirements

of Chapter 14 now apply to inmate proceedings in the courts of appeals, caselaw

permits us to dismiss Douglas’ appeal without notice.

CONCLUSION

         Because Douglas did not comply with the Chapter 14 affidavit requirements, we

dismiss this appeal as frivolous.

         Douglas’ motion for extension of time to file his brief is dismissed as moot.




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed as frivolous
Opinion delivered and filed May 9, 2013
[CV06]




Douglas v. Turner                                                                        Page 4